People v Brown (2014 NY Slip Op 05894)
People v Brown
2014 NY Slip Op 05894
Decided on August 20, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 20, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
L. PRISCILLA HALL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2011-08529
 (Ind. No. 127/10)

[*1]The People of the State of New York, respondent,
vTimothy Brown, appellant.
Lynn W. L. Fahey, New York, N.Y. (Jonathan M. Kratter of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Ellen C. Abbot, and Ushir Pandit of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered May 26, 2011, convicting him of robbery in the second degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contentions that the testimony of a police detective impermissibly bolstered (see People v Trowbridge, 305 NY 471) the pretrial identification testimony are unpreserved for appellate review (see CPL 470.05[2]; People v Tavarez, 55 AD3d 932) and, in any event, without merit (see People v Totesau, 112 AD3d 977, 978; People v Lassiter, 74 AD3d 1094; People v Moore, 159 AD2d 521).
The defendant failed to preserve for appellate review his contention that the Supreme Court improperly permitted a police detective to testify that, in his opinion, an individual depicted in a surveillance video tape was the defendant (see CPL 470.05[2]; People v Dubois, 116 AD3d 878; People v Alleyne, 114 AD3d 804, 804). In any event, the contention is without merit (see People v Alleyne, 114 AD3d at 804; People v Ruiz, 7 AD3d 737; People v Magin, 1 AD3d 1024, 1025).
Moreover, the defendant's contention that trial counsel's failure to preserve certain claims for appellate review constituted ineffective assistance of counsel is without merit (see People v Stultz, 2 NY3d 277, 287; People v Bedford, 95 AD3d 1226, 1227; People v Archer, 82 AD3d 781; People v Greenlee, 70 AD3d 966; People v Taberas, 60 AD3d 791; People v Hyatt, 2 AD3d 749).
The defendant's remaining contention is unpreserved for appellate review and, in any event, without merit.
SKELOS, J.P., HALL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court